Exhibit 10.3

AMENDED AND RESTATED SECURED PROMISSORY NOTE

(Loan B)

 

$2,500,000.00    Originally Dated: February 17, 2011

Amended and Restated as of June 22, 2012

FOR VALUE RECEIVED, the undersigned, CEREPLAST, INC., a Nevada corporation
(“Borrower”), HEREBY PROMISES TO PAY to HORIZON CREDIT I LLC, as successor in
interest to COMPASS HORIZON FUNDING COMPANY LLC, a Delaware limited liability
company (“Lender”) the principal amount of Two Million Five Hundred Thousand and
00/100 Dollars ($2,500,000.00) or such lesser amount as shall equal the
outstanding principal balance of the Loan B (the “Loan”) made to Borrower by
Lender pursuant to the Loan Agreement (as defined below), and to pay all other
amounts due with respect to the Loan on the dates and in the amounts set forth
in the Loan Agreement. This Amended and Restated Secured Promissory Note amends
and restates in its entirety a certain Secured Promissory Note executed by
Borrower in favor of Lender dated as of February 17, 2011 (the “Original Note”)
and nothing contained herein shall constitute a repayment or novation of the
Original Note.

Interest on the principal amount of this Note from the date of this Note shall
accrue at the Loan Rate or, if applicable, the Default Rate. The Loan Rate for
this Note is 12.00% per annum based on a year of twelve 30-day months. If the
Funding Date is not the first day of the month, interim interest accruing from
the Funding Date through the last day of that month shall be paid on the first
calendar day of the next calendar month. Commencing April 1, 2011, through and
including December 1, 2011, on the first day of each month (each an “Interest
Payment Date”) Borrower shall make payments of accrued interest only on the
outstanding principal amount of the Loan in the amount of Twenty-Five Thousand
and 00/100 Dollars ($25,000.00). Commencing on January 1, 2012, and continuing
on the first day of each month thereafter through April 1, 2012 (each a
“Principal and Interest Payment Date” and, collectively with each Interest
Payment Date, each a “Payment Date”), Borrower shall make to Lender equal
payments of principal plus accrued interest on the then outstanding principal
amount due hereunder each in the amount of Ninety-Six Thousand Eight Hundred
Seventy and 28/100 Dollars ($96,870.28). Commencing on May 1, 2012, and
continuing on the first day of each month thereafter through August 1, 2012
(each a “Subsequent Interest Payment Date”), Borrower shall make to Lender
payments of accrued interest only on the outstanding principal amount of the
Loan in the amount of Twenty-Two Thousand Eighty-One and 78/100 Dollars
($22,081.78). Commencing on September 1, 2012 and continuing on the first day of
each month thereafter through August 1, 2014 (each a “Subsequent Principal and
Interest Payment Date”), Borrower shall make to Lender equal payments of
principal plus accrued interest on the then outstanding principal amount due
hereunder, each in the amount of One Hundred Three Thousand Nine Hundred
Forty-Six and 60/100 Dollars ($103,946.60).Notwithstanding the foregoing, if
Borrower (i) receives net proceeds of no less than One Million Dollars
($1,000,000) from the sale of its equity securities after the date hereof and
(ii) receives proceeds of not less than Eight Million Six Hundred Thousand
Dollars ($8,600,000) as a result of its performance under that certain Sales
Agreement dated as of May 8, 2012 between Borrower and Singularis Solutions Pvt.
Ltd., (the “Subsequent Interest Only Milestones) Borrower may elect to make
payments of accrued interest only on the



--------------------------------------------------------------------------------

outstanding principal amount of the Loan on each of September 1, 2012 and
October 1, 2012 (each an “Optional Subsequent Interest Only Payment Date”), and
the Subsequent Principal and Interest Payment Dates shall commence as of
November 1, 2012 and continue through August 1, 2014, and each payment of
principal and interest due on the Subsequent Principal and Interest Dates shall
equal One Hundred Twelve Thousand Three Hundred Sixteen and 14/100 Dollars
($112,316.14). Borrower must satisfy each of the Subsequent Interest Only
Milestones to make payments of accrued interest only on the Optional Subsequent
Interest Only Payment Dates. If not sooner paid, all outstanding amounts
hereunder and under the Loan Agreement shall become due and payable on August 1,
2014.

Principal, interest and all other amounts due with respect to the Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement. The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.

This Note is referred to in, and is entitled to the benefits of, the Venture
Loan and Security Agreement dated December 21, 2010 as amended on or about the
date hereof by and between Borrower and Lender (the “Loan Agreement”). The Loan
Agreement, among other things, (a) provides for the making of a secured Loan to
Borrower, and (b) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events.

This Note may not be prepaid, except as set forth in Section 2.3 of the Loan
Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Loan, interest on the Loan and all other amounts due Lender under the Loan
Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Connecticut.

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER: CEREPLAST, INC. By:  

/s/ Frederic Scheer

Name: Frederic Scheer Title: Chief Executive Officer

 

2